PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.




Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made effective as of August 9, 2017
by and between DineEquity, Inc., a Delaware corporation (the “Corporation”), and
Stephen P. Joyce (the “Executive”).
WHEREAS, the Corporation desires to employ Executive on the terms and conditions
set forth in this Agreement; and
WHEREAS, the Executive is willing to render services to the Corporation on the
terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual terms and
conditions hereof, the Corporation and the Executive hereby agree as follows:
1.    Employment.  The Corporation hereby employs the Executive and the
Executive hereby accepts employment with the Corporation upon the terms and
conditions hereinafter set forth.
2.    Exclusive Services.  The Executive shall devote all necessary working
time, ability and attention to the business of the Corporation during the term
of this Agreement and shall not, directly or indirectly, render any material
services to any business, corporation, or organization whether for compensation
or otherwise, without the prior knowledge and written consent of the Board of
Directors of the Corporation (hereinafter referred to as the “Board”); provided,
however, that the Executive may spend time (i) in connection with charitable
events and in pursuit of charitable endeavors, and (ii) in connection with
memberships on any boards of directors or boards of advisors listed on Schedule
A or approved in advance by the Board (which consent will not be unreasonably
withheld, conditioned or delayed). 
3.    Duties.  The Executive is hereby employed as the Chief Executive Officer
of the Corporation and shall render services at the business office of the
Corporation to which the Executive is assigned.  The Executive shall have such
authority and shall perform such duties as are described in Exhibit A attached
hereto. The Board of Directors shall nominate the Executive for re-election as a
director at the 2018 annual meeting of stockholders.
4.    Term.  This Agreement shall have a term commencing as of September 12,
2017 (the “Start Date”) and ending on February 1, 2021 (the “Term”).  This
Agreement is subject to earlier termination as hereinafter provided.
5.    Compensation.  As compensation for services rendered under this Agreement,
the Executive shall be entitled to receive the following:
a.    Base Salary.  The Executive shall be paid a base salary of $1,000,000 per
year (“Base Salary”), payable in 26 equal bi-weekly installments during the term
of this Agreement in accordance with the Corporation’s normal payroll practices,
prorated for any partial employment month.  The Base Salary may not be decreased
during the Term.
b.    Additional Compensation.  The Executive shall be paid such additional
compensation and bonuses as set forth below:
(i) The Executive shall be eligible to participate in the Corporation’s annual
incentive plan for 2018, 2019 and 2020 and shall not be eligible to participate
in the Corporation’s annual incentive plan for 2017 or 2021. For each of the
2018, 2019 and 2020 annual incentive plan years, the Executive’s target bonus
payable under the annual incentive plan shall be 100% of the Executive’s Base
Salary and the maximum amount payable under the annual incentive plan shall be
200% of the Executive’s Base Salary. For the avoidance of doubt, if the
Executive remains employed through the last day of the Term, he shall be paid
any earned bonus under the annual incentive plan for 2020, whether or not his
employment terminates prior to the date such bonus becomes payable;
(ii) The Executive shall be entitled to a one-time cash sign-on bonus of
$750,000 which shall be paid within 30 days of the Start Date;
(iii) The Executive shall receive a commuting expense allowance of $125,000 per
year subject to a 5% increase for each year of the Term, which shall be payable
in 26 equal bi-weekly installments with the Executive’s Base Salary; and
(iv) The Executive shall receive a temporary housing allowance of $125,000 per
year subject to a 3% increase for each year of the Term, which shall be payable
in 26 equal bi-weekly installments with the Executive’s Base Salary.
The Executive shall not be entitled to any reimbursement or “gross-up” for taxes
on the additional compensation set forth in section 5(b)(iii) and 5(b)(iv).
6.    Benefits.  In addition to the compensation to be paid to the Executive
pursuant to Section 5 hereof, the Executive shall further be entitled to receive
the following:
a.    Participation in Employee Plans.  The Executive shall be entitled to
participate in any health, disability, life insurance, pension, retirement,
profit sharing, or deferred compensation plan or any other perquisites and
fringe benefits that may be extended generally from time to time to the most
senior executive officers of the Corporation.
b.    Vacation.  The Executive shall be entitled to vacation in accordance with
the Corporation’s vacation or paid time off policy as in effect from time to
time for the most senior executive officers of the Corporation.
c.    Equity and Long-Term Incentive Awards.  The Executive shall be entitled to
the one-time equity-based awards set forth on Exhibit B (“Incentive Equity
Award”), subject to the terms and conditions of the respective equity and
long-term incentive compensation plans and award agreements and the provisions
of this Agreement.
7.    Reimbursement of Expenses.  Subject to such rules and procedures as from
time to time are specified by the Corporation, the Corporation shall pay for or
promptly reimburse the Executive for reasonable business expenses incurred in
the performance of the Executive’s duties under this Agreement, including
without limitation for first class airline travel and for car service.
8.    Confidentiality/Trade Secrets.  The Executive acknowledges that the
Executive’s position with the Corporation is one of the highest trust and
confidence both by reason of the Executive’s position and by reason of the
Executive’s access to and contact with the trade secrets and confidential and
proprietary business information of the Corporation.  Both during the term of
this Agreement and thereafter, the Executive covenants and agrees as follows:
a.    The Executive shall use best efforts and exercise reasonable diligence to
protect and safeguard the trade secrets and confidential and proprietary
information of the Corporation, including but not limited to any non-public
strategies, business plans, marketing and advertising plans, the identity of its
customers and suppliers, its arrangements with customers and suppliers, and its
technical and financial data, records, compilations of information, processes,
recipes and specifications relating to its customers, suppliers, products and
services;
b.    The Executive shall not disclose any of such trade secrets and
confidential and proprietary information, except (i) as may be required in the
course of the Executive’s employment with the Corporation, (ii) as may be
required by applicable law, order, regulation or ruling, and (iii) as may be
required or appropriate in response to any summons or subpoena in connection
with any litigation; and
c.    The Executive shall not use, directly or indirectly, for the Executive’s
own benefit or for the benefit of another, any of such trade secrets and
confidential and proprietary information.
All original and any copies of files, records, documents, emails, drawings,
specifications, memoranda, notes, or other documents relating to the business of
the Corporation, including printed, electronic or digital copies thereof,
whether prepared by the Executive or otherwise coming into the Executive’s
possession, shall be the exclusive property of the Corporation and shall be
delivered to the Corporation and not retained by the Executive upon termination
of the Executive’s employment for any reason whatsoever or at any other time
upon request of the Corporation’s General Counsel or the Board.
Confidential and proprietary information shall not include any information that
(i) has been published in a form generally available to the public prior to the
date the Executive proposes to disclose or use such information or otherwise is
or becomes public knowledge through legal means without fault by the Executive,
(ii) is already public knowledge prior to the signing of this Agreement, or
(iii) was available to the Executive on a non-confidential basis prior to its
disclosure by the Corporation.
9.  Discoveries.  The Executive covenants and agrees to fully inform the
Corporation of and disclose to the Corporation all inventions, designs,
improvements, discoveries, and processes (“Discoveries”) that the Executive has
now or may hereafter have during the Executive’s employment with the Corporation
and that pertain or relate to the business of the Corporation, including but not
limited to the operation and franchising of restaurants, or to any experimental
work, products, services, or processes of the Corporation in progress or planned
for the future, whether conceived by the Executive alone or with others, and
whether or not conceived during regular working hours or in conjunction with the
use of any Corporation assets.  The Executive will hold in trust for the sole
right and benefit of the Corporation, and will transfer, convey, release and
assign to the Corporation all of the Executive’s right, title, and interest, if
any, in and to any and all Discoveries, whether or not patentable or registrable
under copyright or similar laws, that the Executive has solely or jointly
conceived or developed or reduced to practice, or caused to be conceived or
developed or reduced to practice, during the period of time that the Executive
is employed with the Corporation.


The Executive will assist the Corporation, or its designee, at the Corporation’s
expense, in every proper way to secure and enforce the Corporation’s rights in
the Discoveries as set forth above and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Corporation of all pertinent information and
data with respect thereto, the execution of all applications, specifications,
oaths, assignments and all other instruments which the Corporation shall deem
necessary in order to apply for, obtain and maintain such rights and in order to
assign and convey to the Corporation, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Discoveries, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto. The Executive will execute or cause to be executed, when it is
in the Executive’s power to do so, any such instrument or papers and such
obligation shall continue after the termination of Executive’s employment. If
the Corporation is unable because of the Executive’s mental or physical
incapacity or for any other reason to secure the Executive’s signature to apply
for or to pursue any application for any United States or foreign patents or
copyright registrations covering Discoveries assigned to the Corporation as set
forth above, then the Executive hereby irrevocably designates and appoints the
Corporation and its duly authorized officers and agents as the Executive’s agent
and attorney in fact, to act for and in the Executive’s behalf and stead to
execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by the
Executive.


10.    Non-Competition. During the term of the Executive’s employment under this
Agreement, and for a period of 12 months following the effective date of the
termination of the Executive’s employment for any reason, whether voluntary or
involuntary (the “Non-Competition Period”), the Executive shall not: (i) engage
in or assist another person, firm, corporation or enterprise in engaging in the
business of franchising restaurants in the casual dining restaurant industry,
the family dining restaurant industry or any other segment of the restaurant
industry in which the Corporation may become involved after the date hereof and
prior to the date of any termination of employment (the “Business”), or perform
services primarily involving the Business in any executive, managerial, sales,
marketing, research or other competitive capacity for any person engaged in the
Business, anywhere in the United States (the “Territory”), it being understood
and agreed that the Corporation actively conducts and will conduct the Business
throughout the Territory and that the Business effectively may be engaged in
from any location throughout the Territory; provided, however, that the
restrictions contained in this Section 10 shall not restrict the Executive from
owning not in excess of 2% of any class of capital stock or other ownership
interests of any company engaged in the Business.


11.    Non-Solicitation.  The Executive agrees that during the period of the
Executive’s employment, and for a period of 12 months following the effective
date of the termination of the Executive’s employment for any reason, the
Executive will not, either directly or indirectly, for the Executive or for any
third party, except as otherwise agreed to in writing by the Board, solicit,
induce, recruit, or cause any other person who is then employed by the
Corporation to terminate his/her employment for the purpose of joining,
associating, or becoming employed with any business or activity that is engaged
in the casual dining restaurant industry, the family dining restaurant industry
or any other segment of the restaurant industry in which the Corporation may
become involved after the date hereof and prior to the date of any termination
of employment.
12.    Remedies for Breach of Covenants of the Executive.
a.    The Corporation and the Executive specifically acknowledge and agree that
the foregoing covenants of the Executive in Sections 8, 9, 10 and 11 are
reasonable in content and scope and are given by the Executive for adequate
consideration.  The Corporation and the Executive further acknowledge and agree
that, if any court of competent jurisdiction or other appropriate authority
shall disagree with the parties’ foregoing agreement as to reasonableness, then
such court or other authority shall reform or otherwise construe the foregoing
covenants as reason dictates.
b.    The covenants set forth in Sections 8, 9, 10 and 11 of this Agreement, as
provided in Section 13 or 14, shall continue to be binding upon the Executive,
notwithstanding the termination of the Executive’s employment with the
Corporation for any reason whatsoever.  Such covenants shall be deemed and
construed as separate agreements independent of any other provisions of this
Agreement and any other agreement between the Corporation and the Executive. 
The existence of any claim or cause of action by the Executive against the
Corporation, unless predicated on this Agreement, shall not constitute a defense
to the enforcement by the Corporation of any or all such covenants.  It is
expressly agreed that the remedy at law for the breach of any such covenant is
inadequate and injunctive relief and specific performance shall be available to
prevent the breach or any threatened breach thereof.


c.    If the Executive breaches any of the covenants set forth in Sections 8, 9,
10 and 11 of this Agreement, the Executive shall reimburse the Corporation for
any compensation received by the Executive from the Corporation under the
Corporation’s annual incentive plan during the 12-month period preceding the
breach.


13.    Termination.  This Agreement (other than Sections 8, 9, 10 and 11 as
provided in Section 13 or 14, which shall survive any termination hereof for any
reason) may be terminated prior to the expiration of the Term as follows:
a.    The Corporation may terminate this Agreement and the Executive’s
employment hereunder at any time, with or without Cause, upon written notice to
the Executive.  The Executive may terminate this Agreement and the Executive’s
employment hereunder, at any time, with or without Good Reason.
b.    In the event of termination by the Corporation without Cause or by the
Executive for Good Reason, which shall not include a termination due to the
Executive’s death or Disability or a termination upon the expiration of the
Term, (i) the effective date thereof shall be stated in a written notice from
the Board or the Executive, as the case may be, to the other party, which in the
case of a termination for Good Reason shall not be earlier than 30 days from the
date such written notice is delivered; provided that in lieu of all or a portion
of such a 30-day notice period the Corporation may elect, in its sole
discretion, to pay the Executive the additional Base Salary the Executive
otherwise would have received during such notice period or portion thereof, and
(ii) the Executive shall be entitled to receive (1) within 10 business days
following the effective date of such termination (or at such later time as
required pursuant to the terms of an applicable deferral election) the payment
of that portion of the Executive’s Base Salary accrued through the date of
termination to the extent not previously paid, any annual bonus earned during
the prior fiscal year but not yet paid to the Executive, any incurred but
unreimbursed expenses owed to the Executive in accordance with the Corporation’s
policy or this Agreement, and any accrued but unused vacation pay owed to the
Executive in accordance with the Corporation’s policy (the “Accrued
Obligations”) and (2) all amounts arising from the Executive’s participation in,
or benefits under, any employee benefit plans, programs or arrangements, which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements (the “Other Benefits”). In
addition, subject to the Executive’s entering into and not revoking the General
Release (the “Release”) set forth in Exhibit C attached hereto within 30 days
after the effective date of termination (i) the Executive shall be entitled to
receive all Severance Payments under Section 13(g), (ii) (a) in the event that
such termination is on or prior to September 12, 2019, the Time-Based RSUs (as
defined in Exhibit B) shall vest on the day immediately preceding the effective
date of termination as to the total number of Time-Based RSUs granted multiplied
by the ratio of the number of days the Executive remained continuously employed
by the Corporation divided by 731 days and (b) in the event that such
termination is after September 12, 2019, the Time-Based RSUs shall vest on the
day immediately preceding the effective date of termination as to the total
number of Time-Based RSUs; and (iii) (a) in the event that such termination is
on or prior to September 12, 2019, the Performance-Based RSUs (as defined in
Exhibit B) and Performance-Based Options (as defined in Exhibit B) will vest on
the day immediately preceding the effective date of termination as to the
portion of the Performance-Based RSUs and Performance-Based Options for which
the Performance Criteria (as defined in Exhibit B) have been satisfied, as
measured in accordance with Exhibit B, as of the day immediately preceding the
effective date of termination multiplied by the ratio of the number of days the
Executive remained continuously employed by the Corporation during the Term
divided by 731 days and (b) in the event that such termination is after
September 12, 2019, the continued employment conditions applicable to the
Performance-Based RSUs and Performance-Based Options will be waived and the
Performance-Based RSUs and Performance-Based Options will continue to remain
outstanding and continue to vest with respect to the Performance Criteria as if
the Executive remained employed by the Corporation through the last day of the
Term. Any Incentive Equity Award that vests pursuant to the preceding sentence
shall be settled in accordance with the terms of the underlying award
agreements. Any equity awards that do not vest, or do not continue to vest,
pursuant to the preceding sentence shall be forfeited in their entirety. The
Severance Payment under Section 13(g)(i) shall be made to the Executive within
30 days after the effective date of termination; provided that if such 30-day
period straddles two consecutive calendar years, payment shall be made in the
second of such years.
c. The Executive’s employment shall terminate automatically upon the Executive’s
death. Upon the Disability of the Executive, the Corporation may give to the
Executive written notice of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Corporation shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to perform, with or
without reasonable accommodation, the essential functions of his or her
position. For purposes of this Agreement, “Disability” shall mean the
Executive’s inability to perform, with or without reasonable accommodation, the
essential functions of his or her position hereunder for a period of 180
consecutive days (or 180 days within any period of 12 consecutive months) due to
mental or physical incapacity, as determined by mutual agreement of a physician
selected by the Corporation or its insurers and a physician selected by the
Executive; provided, however, if the opinion of the Corporation’s physician and
the Executive’s physician conflict, the Corporation’s physician and the
Executive’s physician shall together agree upon a third physician, whose opinion
shall be binding. In the event the Executive’s employment terminates due to
death or Disability, the Corporation shall pay to the Executive (i) the Accrued
Obligations, (ii) the Other Benefits and (iii) an amount equal to the annual
bonus payout for the Executive for such fiscal year based on actual Corporation
performance for such fiscal year, prorated pursuant to the terms of the
Corporation’s annual bonus plan and payable at the time the annual bonus would
have been paid to the Executive had he or she remained employed through the end
of such fiscal year. In addition, (i) the Time-Based RSUs shall immediately
vest; (2) the Performance-Based RSUs and Performance-Based Options shall vest as
to the greater of: (A) the portion of the Performance-Based RSUs and
Performance-Based Options for which the Performance Criteria have been
satisfied, as measured in accordance with Exhibit B, as of the Disability
Effective Date or the date of death, and (B) 87,500 of the Performance-Based
RSUs and 175,000 of the Performance-Based Options. Any Incentive Equity Award
that vests pursuant to the preceding sentence shall be settled in accordance
with the terms of the underlying award agreements.
d. In the event of termination by the Corporation with Cause, the Executive
shall be entitled to receive only the Accrued Obligations and Other Benefits. 
e. The following shall constitute “Cause”:


(i)  The willful failure by the Executive to substantially perform the
Executive’s duties with the Corporation (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties; or


(ii)  The Executive’s willful misconduct that is demonstrably and materially
injurious to the Corporation, monetarily or otherwise; or


(iii) The Executive’s commission of such acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of the Executive’s duties; or


(iv)  The Executive’s conviction or plea of no contest to a felony or a crime of
moral turpitude.


For purposes of this subsection e., no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without the reasonable belief that the
Executive’s action or omission was in the best interest of the Corporation. 
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of a
majority of the non-employee members of the Board at a meeting of such members
(after reasonable notice to the Executive and an opportunity for the Executive
together with the Executive’s counsel, to be heard before such members of the
Board), finding that the Executive has engaged in the conduct set forth above in
this subsection e. and specifying the particulars thereof in detail.


f.    The Executive shall have “Good Reason” to effect a termination in the
event that the Corporation (i) breaches its obligations to pay any salary,
benefit or bonus due hereunder or otherwise materially breaches a material term
of the Agreement, (ii) assigns to the Executive any duties inconsistent with the
Executive’s position with the Corporation or significantly and adversely alters
the nature or status of the Executive’s responsibilities, authority or the
conditions of the Executive’s employment (or requires Executive to report to any
person other than the Board), (iii) reduces the Executive’s Base Salary and/or
annual target bonus opportunity, or (iv) requires the Executive’s employment to
be based anywhere other than the Corporation’s principal executive offices
without his consent (provided that the principal executive offices are not more
than twenty-five (25) miles from the location of the Corporation’s principal
executive offices on the date hereof), and except for required travel on the
Corporation’s business; and in the event of any of (i), (ii), (iii) and (iv),
the Executive has given written notice to the Board as to the details of the
basis for such Good Reason within 30 days following the date on which the
Executive alleges the event giving rise to such Good Reason occurred, the
Corporation has failed to provide a reasonable cure within 30 days after its
receipt of such notice and the effective date of the termination for Good Reason
occurs within 180 days after the initial existence of the facts or circumstances
constituting Good Reason.  In the event of a termination by the Executive with
Good Reason, the Executive will be entitled to all Severance Payments under
Section 13(g).
g.    The “Severance Payments” consist of the following and, subject to
subsection h. of Section 20, shall be paid as follows:  (i) an amount, in one
lump sum, equal to two times the sum of (A) the Executive’s annual Base Salary,
at the then current effective annual rate, plus (B) the greater of (x) the
average of the Executive’s actual bonus payable over the preceding three fiscal
years or, if fewer, the number of complete fiscal years during which the
Executive was employed by the Corporation and (y) the Executive’s target bonus
for the then current fiscal year; (ii) an amount equal to the annual bonus
payout for the Executive for such fiscal year based on actual Corporation
performance for such fiscal year, prorated pursuant to the terms of the
Corporation’s annual bonus plan and payable at the time the annual bonus would
have been paid to the Executive had he remained employed through the end of such
fiscal year; and (iii) the payment by the Corporation of premiums on behalf of
the Executive, for COBRA coverage substantially similar to that provided under
the Corporation’s health plan and for coverage under the Corporation’s life
insurance plan, in each case at the same cost to the Executive as was effective
immediately prior to termination, and for so long as the Executive elects to
continue such coverage up to an 18-month period.  To the extent that the
Executive becomes covered under a health or life insurance plan maintained by a
subsequent employer, the Executive shall cease to be covered under the same type
of plan maintained by the Corporation.  The Executive agrees to notify the
Corporation within 30 days after similar health or life benefits become
available to the Executive from a subsequent employer.
h.    In the event of any termination of the Executive other than by the
Executive for Good Reason, by the Corporation without Cause or due to the
Executive’s death or Disability, the Executive shall be entitled only to the
Accrued Obligations and Other Benefits. In the event of any termination of the
Executive, all amounts owed by the Executive to the Corporation for any reasons
whatsoever will become immediately due and payable and the Corporation will
transfer to the Executive any life insurance policy maintained by the
Corporation for the Executive’s benefit.
i.    In the event of any termination of the Executive by the Executive for Good
Reason or by the Corporation without Cause, the Corporation shall provide
standard outplacement services at the expense of the Corporation, but not to
exceed in total an amount equal to $10,000, from an outplacement firm selected
by the Corporation. In order to receive outplacement services, the Executive
must begin utilizing the services within 90 days of his or her date of
termination and complete the use of the services within one year of his or her
date of termination.
14.    Change in Control and Termination Thereafter.  If within 24 months
following a Change in Control, as defined below, the employment of the Executive
is terminated by the Corporation without Cause or by the Executive for Good
Reason, which shall not include a termination due to the Executive’s death or
Disability, then the provisions of Section 13 shall not apply and the following
shall apply:
a.    The Executive shall be entitled to receive all Accrued Obligations and
Other Benefits. In addition, subject to subsection h. of Section 20 and subject
to the Executive’s entering into and not revoking the Release within 30 days
after the effective date of termination, the Executive shall receive a lump sum
payment equal to three times the sum of (i) the Executive’s Base Salary in
effect immediately prior to the Change in Control, plus (ii) the greater of (x)
the average of the Executive’s actual bonus payable over the preceding
three fiscal years or, if fewer, the number of complete fiscal years during
which the Executive was employed by the Corporation and (y) the Executive’s
target bonus for the then current fiscal year. The payment described in this
subsection a. shall be made to the Executive within 30 days after the effective
date of termination; provided that if such 30-day period straddles two
consecutive calendar years, payment shall be made in the second of such years.
b.    The Corporation shall pay premiums on behalf of the Executive, for COBRA
coverage substantially similar to that provided under the Corporation’s health
insurance plan and for coverage under the Corporation’s life insurance plan, in
each case at the same cost to the Executive as was effective immediately prior
to termination, and for so long as the Executive elects to continue such
coverage up to an 18-month period.  To the extent that the Executive becomes
covered under a health or life insurance plan maintained by a subsequent
employer, the Executive shall cease to be covered under the same type of plan
maintained by the Corporation.  The Executive agrees to notify the Corporation
within 30 days after similar health or life benefits become available to the
Executive from a subsequent employer.
c.    The Executive shall be entitled to vest in all of the Incentive Equity
Award on the day immediately preceding the effective date of termination and any
Incentive Equity Award that vests pursuant to the preceding sentence shall be
settled in accordance with the terms of the underlying award agreements.
d.    The Executive shall be bound by the non-compete provisions of Section 10,
the non-solicitation provisions of Section 11 which shall remain in full force
and effect for a period of 24 months following the effective date of the
Executive’s termination, and to the Confidentiality/Trade Secrets and
Discoveries covenants of Sections 8 and 9.
e.    If the Executive dies after signing the Release and prior to receiving
Severance Payments to which he or she is entitled pursuant to this Agreement,
payment shall be made to the beneficiary designated by the Executive to the
Corporation or, in the event of no designation of beneficiary, then to the
estate of the deceased Executive.
15.    Definition of Change in Control.  A “Change in Control” shall be deemed
to have occurred if:
a.    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Corporation; any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation; or any Corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of Stock of the Corporation) is or becomes after
the Effective Date the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation (not
including in the securities beneficially owned by such person any securities
acquired directly from the Corporation or its affiliates) representing 35% or
more of the combined voting power of the Corporation’s then outstanding
securities; or
b.    during any period of two consecutive years (not including any period prior
to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Corporation to effect a
transaction described in subsections a., c. or d. of this Section 15) whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; or
c.    the consummation of a merger or consolidation of the Corporation with any
other corporation, other than (A) a merger or consolidation which would result
in the voting securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, at least 75% of the combined voting
power of the voting securities of the Corporation or such surviving entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no person acquires more than 50% of the combined
voting power of the Corporation’s then outstanding securities; or
d.    the consummation of the sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets or stockholders of the Corporation
approve a plan of complete liquidation of the Corporation;
provided, that with respect to any non-qualified deferred compensation that
becomes payable on account of the Change in Control, the transaction or event
described in subsection a., b., c. or d. also constitutes a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) if required in order
for the payment not to violate Section 409A of the Code.
16.    Parachute Payment Matters.
Notwithstanding any other provision of this Agreement, if by reason of
Section 280G of the Code any payment or benefit received or to be received by
the Executive in connection with a Change in Control or the termination of the
Executive’s employment (whether payable pursuant to the terms of this Agreement
(“Contract Payments”) or any other plan, arrangements or agreement with the
Corporation or an Affiliate (as defined below) (collectively with the Contract
Payments, “Total Payments”)) would not be deductible (in whole or part) by the
Corporation, an Affiliate or other person making such payment or providing such
benefit, then the Contract Payments shall be reduced and, if Contract Payments
are reduced to zero, other Total Payments shall be reduced (in the reverse order
in which they are due to be paid) until no portion of the Total Payments is not
deductible by reason of Section 280G of the Code, provided, however, that no
such reduction shall be made unless the net after-tax benefit received by the
Executive after such reduction would exceed the net after-tax benefit received
by the Executive if no such reduction was made.  The foregoing determination and
all determinations under this Section 16 shall be made by the Accountants (as
defined below).  For purposes of this Section 16, “net after-tax benefit” shall
mean (i) the Total Payments that would constitute “parachute payments” within
the meaning of Section 280G of the Code, less (ii) the amount of all federal,
state and local income taxes payable with respect to such payments calculated at
the maximum marginal income tax rate for each year in which the foregoing shall
be paid to the Executive (based on the rate in effect for such year as set forth
in the Code as in effect at the time of the first payment of the foregoing),
less (iii) the amount of excise taxes imposed with respect to the payments and
benefits described in (i) above by Section 4999 of the Code.  For purposes of
the foregoing determinations, (a) no portion of the Total Payments the receipt
or enjoyment of which the Executive shall have effectively waived in writing
prior to the date of payment of any Contract Payment shall be taken into
account; (b) no portion of the Total Payments shall be taken into account which
in the opinion of the Accountants does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (without regard to
subsection (A)(ii) thereof); (c) the Contract Payments (and, thereafter, other
Total Payments) shall be reduced only to the extent necessary so that the Total
Payments in their entirety constitute reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code, in the
opinion of the Accountants;  and (d) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Accountants in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.  For purposes of this Section 16, the term “Affiliate” means
the Corporation’s successors, any Person whose actions result in a Change in
Control or any company affiliated (or which, as a result of the completion of
the transactions causing a Change in Control shall become affiliated) with the
Corporation within the meaning of Section 1504 of the Code and “Accountants”
shall mean an independent certified public accountant selected by the Company
and the Executive prior to the Change in Control.  For purposes of making the
determinations and calculations required herein, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code, provided that the Accountant’s
determinations must be made on the basis of “substantial authority” (within the
meaning of Section 6662 of the Code).  All fees and expenses of the Accountants
shall be borne solely by the Corporation.
17.    Arbitration of Disputes.
a.    Any dispute or claim arising out of or relating to this Agreement, the
terms and conditions of Executive’s employment, or any termination of the
Executive’s employment, other than with respect to Sections 8 through 12, shall
be settled by final and binding arbitration in a location mutually agreeable to
the parties within the state of Virginia before a single arbitrator.  The
arbitration shall be administered and conducted in accordance with the
Commercial Arbitration rules of the American Arbitration Association (“AAA”)
unless the AAA finds that other rules are required to be applied, and judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.
b.    Except as provided by applicable law, the fees and expenses of the
arbitration panel shall be shared equally by the Executive and the Corporation.
c.    Except as provided by applicable law, the prevailing party in any
arbitration brought hereunder shall be entitled to an award of its costs
(including expenses and attorneys’ fees), incurred in such arbitration.
d.            The arbitrator shall be empowered to consider pre-hearing
dispositive motions and to limit discovery in a manner that is consistent with
the cost-effectiveness and efficiency that arbitration is designed to promote,
subject to applicable law.
18.    No Mitigation.  The Executive shall have no duty to attempt to mitigate
the level of benefits payable by the Corporation to the Executive hereunder, by
seeking other employment or otherwise.  To the extent that the Executive becomes
covered under a health or life insurance plan maintained by a subsequent
employer, the Corporation will discontinue the Executive’s coverage; otherwise,
the Corporation shall not be entitled to set off against the amounts payable
hereunder any amounts received by the Executive from any other source, including
any subsequent employer.
19.    Notices.  Any notices to be given hereunder by either party to the other
may be effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid, with return receipt requested.  Mailed notices shall
be addressed as follows:
 a.
If to the Corporation:
 
 
 
DineEquity, Inc.
 
450 N. Brand Boulevard
 
Glendale, CA 91410
 
Attn: General Counsel
 
 
b.
If to the Executive:


 
Stephen P. Joyce
1165 Orlo Drive
McLean, VA 22102



Either party may change its address for notice by giving notice in accordance
with the terms of this Section 19.


20.    Indemnification. The Corporation will provide the Executive
indemnification pursuant to terms at least as favorable as those provided to
executive officers or directors of the Corporation.


21.    Legal Fees. The Corporation shall reimburse the Executive for all
reasonable attorneys’ fees incurred in connection with the negotiation and
execution of this Agreement, up to a maximum of $20,000.
22.    General Provisions.
a.    Governing Law; Jurisdiction; Venue. This Agreement shall be governed by,
and construed and enforced in accordance with, the internal laws of the State of
Virginia, without regard to its conflict of laws provisions. The parties hereby
irrevocably consent to, and agree not to object or assert any defense or
challenge to, the jurisdiction and venue of the state and federal courts located
in Virginia, and agree that any claim which may be brought in a court of law or
equity may be brought in any such Virginia court.
b.    Invalid Provisions.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, then such provision shall be fully severable
and this Agreement shall be construed and enforced as if such illegal, invalid,
or unenforceable provision had never comprised a part hereof; and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
here from.  Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and still be legal, valid or enforceable.
c.    Entire Agreement.  With the exception of the General Release of Claims
(Exhibit C) executed as a condition to receiving certain separation benefits
hereunder, and all equity award agreements, this Agreement sets forth the entire
understanding of the parties and supersedes all prior agreements or
understandings, whether written or oral, with respect to the subject matter
hereof and all agreements, acknowledgments, designations and directions of the
Executive made or given under any Corporation policy statement or benefit
program.  No terms, conditions, warranties, other than those contained herein,
and no amendments or modifications hereto shall be binding unless made in
writing and signed by the parties hereto.
d.    Binding Effect.  This Agreement shall extend to and be binding upon and
inure to the benefit to the parties hereto, their respective heirs,
representatives, successors and assigns.  This Agreement may not be assigned by
the Executive, but may be assigned by the Corporation to any person or entity
that succeeds to the ownership or operation of the business in which the
Executive is primarily employed by the Corporation.
e.    Waiver.  No purported waiver of a breach or default will be valid unless
specifically stated in writing by the waiving party. No such waiver waives any
subsequent breach or default of the same or any other term in this Agreement.


f.    Titles.  Titles of the paragraphs herein are used solely for convenience
and shall not be used for interpretation or construing any work, clause,
paragraph, or provision of this Agreement.
g.    Counterparts.  This Agreement may be executed in any number of
counterparts and by any electronic means, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same agreement.
h.    Compliance with IRC Section 409A.   The following provisions shall apply
to this Agreement with respect to Section 409A of the Code:
(i) The lump sum cash severance payments which are payable under clause (i) of
subsection g. of Section 13 and subsection a. of Section 14. are intended to
satisfy the short-term deferral exemption under Treasury Regulation Section
1.409A-1(b)(4) and shall be made not later than the last day of the applicable
two and one-half month period with respect to such payment, within the meaning
of Treasury Regulation Section 1.409A-1(b)(4). For purposes of Section 409A of
the Code, the Executive’s right to receive any installment payments pursuant to
this Agreement shall be treated as a right to receive a series of separate and
distinct payments.


(ii)  The payments and benefits to be provided to Executive pursuant to this
Agreement are intended to comply with, or be exempt from, Section 409A and will
be interpreted, administered and operated in a manner consistent with that
intent. If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Section 409A of the Code or any regulations
or Treasury guidance promulgated thereunder, the Corporation shall, after
consulting with the Executive, reform such provision to comply with Section 409A
of the Code, provided that the Corporation agrees to maintain, to the maximum
extent practicable, the original intent and economic benefit the Executive of
the applicable provision without violating the provisions of Section 409A of the
Code.


(iii)  Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” within the
meaning of Section 409A of the Code. Notwithstanding any provision to the
contrary in this subsection h., if Executive is deemed on the Termination Date
to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit that is required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code such payment or benefit shall not be made or
provided (subject to the last sentence hereof) prior to the earlier of (A) the
expiration of the six-month period measured from the date of the Executive’s
“separation from service” (as such term is defined under Section 409A of the
Code) or (B) the date of the Executive’s death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this subsection h. (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
the Executive in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.  Notwithstanding the foregoing, to the extent
that the foregoing applies to the provision of any ongoing welfare benefits to
the Executive that would not be required to be delayed if the premiums therefore
were paid by Executive, the Executive shall pay the full cost of premiums for
such welfare benefits during the Delay Period and the Corporation shall pay the
Executive an amount equal to the amount of such premiums paid by the Executive
during the Delay Period promptly after its conclusion.


(iv) (a) Any amount that the Executive is entitled to be reimbursed for under
this Agreement will be reimbursed to the Executive as promptly as practical and
in any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (b) any right to reimbursement or in
kind benefits will not be subject to liquidation or exchange for another
benefit, and (c) the amount of the expenses eligible for reimbursement during
any taxable year will not affect the amount of expenses eligible for
reimbursement in any other taxable year.


i.Withholding. The Corporation may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulations.


IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Agreement as of the date and year first above written.


THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE.




EXECUTIVE:
DineEquity, Inc.:
 
 
 
 
By: /s/ Stephen P. Joyce   
 
By:
 /s/ John B. Jakubek_______        
Stephen P. Joyce
John B. Jakubek
Senior Vice President, Human Resources
 
 
 
 
 
 
 
 
 





Exhibit A


Executive’s Authorities and Duties


Executive will serve as Chief Executive Officer, reporting directly to the Board
of Directors of the Corporation, with duties, authorities and responsibilities
commensurate with such title and office at the Corporation.





Exhibit B


Subject to the vesting conditions below, the Executive shall receive the
Incentive Equity Award comprised of: (1) a one-time grant of 75,000 time-based
restricted stock units (“Time-Based RSUs”); (2) a one-time grant of 350,000
performance-based stock options (“Performance-Based Options”); and (3) a
one-time grant of 175,000 performance-based restricted stock units
(“Performance-Based RSUs”). The Incentive Equity Award shall be subject to the
terms and conditions of the Corporation’s equity and long-term incentive
compensation plans and award agreements and the provisions of this Agreement.
Equity Award Component
Grant
Vesting Conditions
Time-Based RSUs*
75,000 on Start Date
The Time-Based RSUs shall cliff vest at the end of the Term if and only if the
Executive remains continuously employed for the entirety of the Term.
Performance-Based Options
350,000 on Start Date
The vesting of the Performance-Based Options and Performance-Based RSUs shall be
subject to both of the following vesting restrictions:
(1)    The number of Performance-Based Options and Performance-Based RSUs that
shall be subject to vesting shall be determined in accordance with the following
performance criteria (the “Performance Criteria”):
In order for each and any of the Performance Criteria to be considered
satisfied, the closing stock price of the Corporation’s common stock must be at
or above the Target Price for a period of 20 consecutive New York Stock Exchange
Trading days beginning and ending during the Term.
(2)    The number of Performance-Based Options and Performance-Based RSUs, as
determined in accordance with the above Performance Criteria, shall cliff vest
at the end of the Term if and only if the Executive remains continuously
employed for the entirety of the Term (“Time-Based Criteria”).
Except as set forth in the Agreement, the Executive shall forfeit all
Performance-Based Options and Performance-Based RSUs if the Executive does not
achieve any of the Performance Criteria set forth above prior to the end of the
Term or if the Executive does not satisfy the Time-Based Criteria. Once a
Performance Criteria has been achieved, the portion of the award for which the
Performance Criteria has been achieved shall be subject only to the Time-Based
Criteria.


Performance-Based RSUs*


175,000 on Start Date



* Dividend equivalent rights shall accrue on the Time-Based RSUs and
Performance-Based RSUs and shall vest proportionately with the restricted stock
units to which they relate. Each dividend equivalent right is the economic
equivalent of one share, or a fraction thereof, of common stock of the
Corporation that could be purchased with the payment of a regular cash dividend
by the Corporation prior to the settlement of such Time-Based RSUs and
Performance-Based RSUs.












































Exhibit C


General Release


1.General Release by Executive.    In consideration of the benefits provided
under Section 13 or 14, as applicable of the Employment Agreement by and between
[Executive Name] (“Executive”)and DineEquity, Inc., a Delaware corporation (the
“Employment Agreement”) , and subject to Section 2 below, Executive hereby
releases and discharges forever the Corporation, and each of its divisions,
affiliates and subsidiaries, and each of their present and former directors,
officers, employees, trustees, agents, attorneys, administrators, plans, plan
administrators, insurers, parent corporations, subsidiaries, divisions, related
and affiliated companies and entities, shareholders, members, representatives,
predecessors, successors and assigns, and all persons acting by, through, under
or in concert with them (hereinafter collectively referred to as the “Executive
Released Parties”), from and against all liabilities, claims, demands, liens,
causes of action, charges, suits, complaints, grievances, contracts, agreements,
promises, obligations, costs, losses, damages, injuries, attorneys’ fees, and
other legal responsibilities (collectively referred to as “Claims”), of any form
whatsoever, including, but not limited to, any claims in law, equity, contract,
tort, or any claims under Title VII of the Civil Rights Act of 1964, as amended,
the Americans With Disabilities Act, the Age Discrimination in Employment Act
(“ADEA”), as amended by the Older Workers Benefit Protection Act of 1990 (29
U.S.C. §§ 621, et seq.), the Sarbanes-Oxley Act of 2002, the Employee Retirement
Income Security Act of 1974, or any other local ordinance or federal or state
statute, regulation or constitution, whether known or unknown, unforeseen,
unanticipated, unsuspected or latent, which Executive or Executive’s successors
in interest now own or hold, or have at any time heretofore owned or held, or
may at any time own or hold by reason of any matter or thing arising from any
cause whatsoever prior to the date of execution of this General Release (this
“Release”), and without limiting the generality of the foregoing, from all
claims, demands and causes of action based upon, relating to, or arising out of:
(a) Executive’s employment relationship with the Corporation and/or any of the
Executive Released Parties and the termination of that relationship; (b)
Executive’s relationship as a shareholder, optionholder or holder of any
interest whatsoever in any of the Executive Released Parties; (c) Executive’s
relationship with any of the Executive Released Parties as a member of any
boards of directors; and (d) any other type of relationship (business or
otherwise) between Executive and any of the Executive Released Parties.
2.    Exclusions from General Release.    Notwithstanding the generality of
Section 1, Executive does not release the following claims and rights:
(a)
Executive’s rights under the Employment Agreement;

(b)
Executive’s rights as a shareholder in the Corporation or the holder of an
outstanding equity compensation award;

(c)
any claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(d)
claims to continued participation in certain of the Corporation’s group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA or
the comparable California law known as Cal-COBRA;

(e)
any rights vested prior to the date of Executive’s termination of employment to
benefits under any Corporation-sponsored retirement or welfare benefit plan;

(f)
Executive’s rights, if any, to indemnity and/or advancement of expenses pursuant
to applicable state law, the Corporation’s articles, bylaws or other corporate
governance documents, and/or to the protections of any director’ and officers’
liability policies of the Corporation or any of its affiliates; and

(g)
any other right that may not be released by private agreement.

(collectively, the “Executive Unreleased Claims”).


3.    Rights Under the ADEA.    Without limiting the scope of the foregoing
release of Claims in any way, Executive certifies that this release constitutes
a knowing and voluntary waiver of any and all rights or claims that exist or
that Executive has or may claim to have under ADEA. This release does not govern
any rights or claims that might arise under the ADEA after the date this Release
is signed by the parties. Executive acknowledges that: (a) the consideration
provided pursuant to the Employment Agreement is in addition to any
consideration that he would otherwise be entitled to receive; (b) he has been
and is hereby advised in writing to consult with an attorney prior to signing
this Release; (c) he has been provided a full and ample opportunity to review
this Release, including a period of at least 21 days within which to consider
it; (d) to the extent that Executive takes less than 21 days to consider this
Release prior to execution, Executive acknowledges that he had sufficient time
to consider this Release with counsel and that he expressly, voluntarily and
knowingly waives any additional time; and (e) Executive is aware of his right to
revoke this Release at any time within the seven-day period following the date
on which he executes the Release and that the Release shall not become effective
or enforceable until the calendar day immediately following the expiration of
the seven-day revocation period (the “Effective Date”). Executive further
understands that he shall relinquish any right he has to the consideration
specified in the Employment Agreement if he exercises his right to revoke it,
other than the Accrued Obligations and Other Benefits, as defined in the
Employment Agreement. Notice of revocation must be made in writing and must be
received by the Senior Vice President, Human Resources of the Corporation, no
later than 5:00 p.m. (Pacific Time) on the seventh calendar day immediately
following the date on which Executive executes this Release.
4.    Covenant Not To Sue.    Executive represents and covenants that he has not
filed, initiated or caused to be filed or initiated, any Claim, charge, suit,
complaint, grievance, action or cause of action against the Corporation or any
of the Executive Released Parties. Except to the extent that such waiver is
precluded by law, Executive further promises and agrees that he will not file,
initiate, or cause to be filed or initiated any Claim, charge, suit, complaint,
grievance, action, or cause of action based upon, arising out of, or relating to
any Claim, demand, or cause of action released herein, nor shall Executive
participate, assist or cooperate in any Claim, charge, suit, complaint,
grievance, action or proceeding regarding any of the Executive Released Parties,
whether before a court or administrative agency or otherwise, unless required to
do so by law. The parties acknowledge that this Release will not prevent the
Executive from filing a charge with the Equal Employment Opportunity Commission
(or similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that Executive acknowledges and agrees that any Claims by Executive, or
brought on his behalf, for personal relief in connection with such a charge or
investigation (such as reinstatement or monetary damages) would be and hereby
are barred.
5.    No Assignment.    Executive represents and warrants that he has made no
assignment or other transfer, and covenants that he will make no assignment or
other transfer, of any interest in any Claim which he may have against the
Executive Released Parties, or any of them.
6.    Indemnification of Executive Released Parties.    Executive agrees to
indemnify and hold harmless the Executive Released Parties, and each of them,
against any loss, claim, demand, damage, expenses, or any other liability
whatsoever, including reasonable attorneys’ fees and costs resulting from: (a)
any breach of this release by Executive or Executive’s successors in interest;
(b) any assignment or transfer, or attempted assignment or transfer, of any
Claims released hereunder; or (c) any action or proceeding brought by Executive
or Executive’s successors in interest, or any other, if such action or
proceeding arises out of, is based upon, or is related to any Claims, demands,
or causes of action released herein; provided, however, that this
indemnification provision shall not apply to any challenge by Executive of the
release of claims under the ADEA, Title VII, or similar discrimination laws, and
any right of the Release Parties to recover attorneys’ fees and/or expenses for
such breach shall be governed by applicable law. It is the intention of the
parties that this indemnity does not require payment as a condition precedent to
recovery by any of the Executive Released Parties under this indemnity.
7.    Non-Disparagement by Executive.    Executive agrees not to publish or
disseminate, directly or indirectly, any statements, whether written or oral, or
other verbal or non-verbal communications that clearly communicate an
affirmative or negative response to a question or statement, that are or could
be harmful to or reflect negatively on any of the Executive Released Parties
and/or their businesses, or that are otherwise disparaging of any of the
Executive Released Parties and/or their businesses, or any of their past or
present or future officers, directors, employees, advisors, or agents in their
capacity as such, or any of their policies, procedures, practices,
decision-making, conduct, professionalism or compliance with standards. For
avoidance of doubt, statements by Executive, which Executive reasonably and in
good faith believes to be accurate and truthful, made to the Corporation, or its
subsidiaries, affiliates or representatives pursuant to Executive's obligations
under Section 9 hereof shall not be deemed a violation of this Section 7.
8.    Cooperation.    Executive agrees to cooperate fully with the Corporation
and its subsidiaries and affiliates in transitioning his duties in response to
reasonable requests for information about the business of the Corporation or its
subsidiaries or affiliates or Executive’s involvement and participation therein;
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Corporation or its
subsidiaries or affiliates which relate to event or occurrences that transpired
while Executive was employed by the Corporation; and in connection with any
investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
Securities and Exchange Commission) as any such investigation or review relates
to events or occurrences that transpired while Executive was employed by the
Corporation. Executive’s full cooperation shall include, but not be limited to,
being available to meet and speak with officers or employees of the Corporation
and/or its counsel at reasonable times and locations reasonably agreeable to the
Executive, executing accurate and truthful documents, appearing at the
Corporation’s request as a witness at depositions, trials or other proceedings
without the necessity of a subpoena, and taking such other actions as may
reasonably be requested by of the Corporation and/or its counsel to effectuate
the foregoing. In requesting such services, the Corporation will consider other
commitments that Executive may have at the time of the request, and Executive’s
availability and obligations under this Section shall in all instances
reasonably be subject to Executive’s other commitments; provided that Executive
shall not be required to perform any such actions to the extent performance
would reasonably be expected to materially interfere with subsequent employment
of the Executive. The Corporation agrees to reimburse Executive for any
reasonable, out-of-pocket travel, hotel and meal expenses incurred in connection
with Executive’s performance of obligations pursuant to this Section for which
Executive has obtained prior, written approval from the Corporation, and the
Corporation shall pay Executive $500.00 per hour for any services performed by
Executive at the request of the Corporation pursuant to this Section 8.
9.    Truthful Testimony; Notice of Request for Testimony.    Nothing in this
Release is intended to or shall preclude either party from providing testimony
that such party reasonably and in good faith believes to be truthful in response
to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. Executive shall
notify the Corporation in writing as promptly as practicable after receiving any
such request of the anticipated testimony and at least 10 days prior to
providing such testimony (or, if such notice is not possible under the
circumstances, with as much prior notice as is possible) to afford the
Corporation a reasonable opportunity to challenge the subpoena, court order or
similar legal process. Moreover, nothing in this Release shall be construed or
applied so as to limit any person from providing candid statements that such
party reasonably and in good faith believes to be truthful to any governmental
or regulatory body or any self-regulatory organization.
10.    Permitted Communications. Notwithstanding anything in this Release to the
contrary, nothing in this Release or the Employment Agreement prohibits
Executive from confidentially or otherwise communicating or filing a charge or
complaint with a governmental or regulatory entity, participating in a
governmental or regulatory entity investigation, or giving truthful testimony or
making other disclosures to a governmental or regulatory entity (in each case,
without having to disclose any such conduct to the Corporation), or from
responding if properly subpoenaed or otherwise required to do so under
applicable law. In addition, nothing in this Release or the Employment Agreement
limits Executive’s right to receive an award from a governmental or regulatory
entity for information provided to such an entity (and not as compensation for
actual or alleged personal injury or damages to Executive).
DATE                        EXECUTIVE






__________________            ____________________________




Schedule A


•
Hospitality Investors Trust, Inc.

•
The Real Estate Roundtable

•
Autism Learning Center

•
Round House Theatre

•
ServiceSource Foundation








